Case: 20-2005    Document: 47    Page: 1   Filed: 09/29/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    SUPERCELL OY,
                       Appellant

                            v.

                       GREE, INC.,
                         Appellee
                  ______________________

                        2020-2005
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00083.
                  ______________________

                Decided: September 29, 2021
                  ______________________

    MICHAEL JOHN SACKSTEDER, Fenwick & West LLP, San
 Francisco, CA, for appellant. Also represented by TODD
 RICHARD GREGORIAN; JENNIFER RENE BUSH, Mountain
 View, CA; GEOFFREY ROBERT MILLER, New York, NY.

    JOHN C. ALEMANNI, Kilpatrick Townsend & Stockton
 LLP, Raleigh, NC, for appellee. Also represented by
 STEVEN MOORE, San Francisco, CA; ANDREW WILLIAM
 RINEHART, Winston-Salem, NC.
                ______________________
Case: 20-2005     Document: 47     Page: 2    Filed: 09/29/2021




 2                                  SUPERCELL OY   v. GREE, INC.




  Before MOORE, Chief Judge, REYNA and HUGHES, Circuit
                        Judges.
 REYNA, Circuit Judge.
      Appellant Supercell Oy appeals a final written decision
 of the Patent Trial and Appeal Board that certain claims of
 Supercell’s patent are unpatentable as obvious under
 35 U.S.C. § 103. On appeal, Supercell challenges the
 Board’s obviousness determination largely on the basis
 that the Board erred in rejecting Supercell’s claim con-
 struction argument. We affirm.
                         BACKGROUND
                       The ’520 Patent
      Supercell is the assignee of U.S. Patent No. 9,104,520
 (the “’520 Patent”), which discloses a method and appa-
 ratus for more efficiently upgrading a mobile application
 (“app”) from one version to the next. See ’520 Patent col. 1
 ll. 15–17. The patent explains that an app “installation
 package,” which is stored on a user’s mobile device, con-
 tains both a “data portion” and a “customized information
 portion.” Id. at col. 1 ll. 42–47. The patent further explains
 that any given app upgrade might require “many patch
 packages,” i.e., multiple installation packages associated
 with the same upgrade version, because a single app ver-
 sion may require a range of installation packages with
 identical data portions and different customized infor-
 mation portions. Id. at col. 1 ll. 47–52.
     The ’520 Patent purports to reduce the amount of work
 required to upgrade an app by eliminating the need for
 multiple patches with varying customized information. Id.
 at col. 3 ll. 52–55. Instead of creating multiple installation
 packages for each new version, the patent discloses a
 shortcut that involves removing the customized infor-
 mation portion from an existing installation package, up-
 grading the remaining data portion with a single universal
Case: 20-2005       Document: 47     Page: 3   Filed: 09/29/2021




 SUPERCELL OY    v. GREE, INC.                               3



 patch package, and combining the updated data portion
 with the old customized information portion to create the
 new installation package. Id. at col. 2 ll. 4–16.
     Claim 1 is representative:
     A method for upgrading an application, compris-
     ing:
          obtaining a patch package corresponding to
          a current installation package of an appli-
          cation;
          removing a customized information portion
          from the current installation package and
          obtaining a data portion of the current in-
          stallation package;
          generating a data portion of a new installa-
          tion package according to the patch pack-
          age and the data portion of the current
          installation package;
          obtaining the new installation package by
          adding the customized information portion
          to the data portion of the new installation
          package; and
          installing the new installation package.
 Id. at col. 9 l. 65–col. 10 l. 8.
                       Inter Partes Review
      On October 12, 2018, Appellee GREE, Inc. petitioned
 for inter partes review, challenging claims 1–8, 10–16, and
 18–20 of the ’520 Patent as obvious under 35 U.S.C. § 103.
 GREE, Inc. v. Supercell Oy, No. IPR2019-00083, 2020 WL
 2479654, at *1 (P.T.A.B. May 11, 2020). The Board insti-
 tuted review on all asserted grounds of unpatentability.
 Id.; J.A. 519.
Case: 20-2005     Document: 47      Page: 4    Filed: 09/29/2021




 4                                  SUPERCELL OY   v. GREE, INC.



      The specification of the ’520 Patent teaches multiple
 detailed embodiments of the claimed invention and in-
 cludes the disclaimer: “The foregoing [are] only preferred
 examples of the present invention and [are] not used to
 limit the protection scope of the present invention.”
 ’520 Patent col. 9 ll. 58–60. In describing an exemplary
 embodiment, the specification teaches that “[t]he custom-
 ized information portion comprises at least one of a release
 channel of the application, a network traffic tip, an update
 mode or a link to the release channel.” Id. at col. 4
 ll. 10–12; see also id. at col. 9 ll. 10–13. Based on this spe-
 cific embodiment, Supercell argued before the Board that
 the term “customized information portion” should be con-
 strued to necessarily include at least one of those four types
 of information. GREE, 2020 WL 2479654, at *3.
      The Board rejected Supercell’s proposed claim con-
 struction because it found that the specific embodiment on
 which Supercell relied was “merely exemplary.” Id. The
 Board also observed that the ’520 Patent identifies other
 types of customized information that could be included in
 the customized information portion, as demonstrated by
 the embodiment depicted in Figure 4 of the patent. Id.
 at *4 (quoting ’520 Patent col. 6 ll. 20–25). The Board de-
 clined to construe the term further, noting that, in any
 event, “the asserted prior art teaches ‘a customized infor-
 mation portion’ under [Supercell]’s proposed construction.”
 Id.; see also id. at *13 (“[Supercell’s] proposed construction
 does not require any change to the data but, rather, is
 simply a matter of labeling data.”).
     The Board concluded that claims 1, 7, 8, 10, 15, 16, and
 18 of the ’520 Patent are unpatentable as obvious over the
 combination of three prior art references: Waldmann,
 Schuelein, and applicant-admitted prior art (“AAPA”)
 found in the ’520 Patent. GREE, 2020 WL 2479654,
 at *16–18.
Case: 20-2005     Document: 47     Page: 5    Filed: 09/29/2021




 SUPERCELL OY   v. GREE, INC.                                5



     Waldmann discloses a method and system for “in-
 stalling a new version of a hearing-device fitting-software
 package on a computer system.” 1 Int’l Patent Appl.
 No. WO 2007/020300, Method for Installing a New Version
 of a Hearing-Device Fitting-Software Package on a Com-
 puter System (“Waldmann”) p. 1 ll. 8–10. “In order to min-
 imize the amount of data to be transferred . . . for updating
 a hearing-device fitting-software package,” Waldmann
 teaches a method of “distribut[ing] in the installation-soft-
 ware package basically only those files . . . which have
 changed between the previous and the new version of the
 hearing-device fitting-software package.” Id. p. 2 ll. 22–28.
 Waldmann explains that the “new files could then be
 merged with an existing installation . . . so as to derive the
 desired updated version of said hearing-device fitting-soft-
 ware package.” Id. p. 2 l. 29–p. 3 l. 3.
      Schuelein discloses a method and system to “upgrade
 software applications at a remote service center.” U.S. Pa-
 tent Appl. Publ’n No. 2006/0271925, Software Upgrades
 with Centralized Preparation (“Schuelein”) ¶ 5. In partic-
 ular, Schuelein teaches a way to preserve “customer spe-
 cific data and customer protocols” from one application
 version to the next. Id. As described in Schuelein, cus-
 tomer-specific data might “relate to the type of hardware,
 the hardware configuration, the software configuration,
 measurement protocols generated by the customer, and
 network information.” Id. ¶ 32. Schuelein teaches that
 customer-specific data “may be identified and saved” sepa-
 rately while a “new or revised version of the software ap-
 plication may be installed”; then, a person or computer can




     1   “Hearing-device fitting-software,” as used in Wald-
 mann, refers to software “used by hearing device profes-
 sionals for adjusting hearing devices.” Waldmann p. 1
 ll. 10–12.
Case: 20-2005    Document: 47      Page: 6    Filed: 09/29/2021




 6                                 SUPERCELL OY   v. GREE, INC.



 “integrate the customer[-]specific data with the revised
 version of the software application.” Id. ¶¶ 32–36.
     Based on the foregoing, the Board found that Wald-
 mann discloses a method for upgrading software on a com-
 puter by using a patch package to upgrade an old
 installation package while preserving user-inputted data
 and preferences from one version to the next. GREE,
 2020 WL 2479654, at *9 (citing Waldmann at 21). The
 Board found that Schuelein teaches identifying, saving,
 and transferring customer-specific information in the same
 way the ’520 Patent discloses “removing” a customized in-
 formation portion. Id. at *13 (citing Schuelein ¶¶ 32–33,
 35–36). The Board also noted that the AAPA discloses an
 installation package having a customized information por-
 tion. Id. at *12 (citing ’520 Patent col. 1 ll. 42–47).
     The Board identified a motivation to combine the prior
 art references because “both Waldmann and Schuelein dis-
 close that it is desirable to preserve customized data during
 the upgrade process.” Id. at *16 (internal quotation marks
 and citations omitted). According to the Board, a person of
 ordinary skill in the art would have been motivated to com-
 bine the AAPA with Waldmann and Schuelein “because the
 known separation of installation packages into a data por-
 tion and a customized information portion would have per-
 mitted the preservation of customized information as
 taught by both Waldmann and Schuelein.” Id. Supercell
 appeals from the Board’s final written decision. We have
 jurisdiction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                    STANDARD OF REVIEW
     We review decisions by the Patent Trial and Appeal
 Board in accordance with the Administrative Procedure
 Act, 5 U.S.C. § 706. Dickinson v. Zurko, 527 U.S. 150, 152
 (1999). Thus, we review the Board’s legal conclusions de
 novo and its factual findings for substantial evidence.
 ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365
 (Fed. Cir. 2016).    Substantial evidence means “such
Case: 20-2005     Document: 47      Page: 7   Filed: 09/29/2021




 SUPERCELL OY   v. GREE, INC.                                7



 relevant evidence as a reasonable mind might accept as ad-
 equate to support a conclusion.” In re Gartside, 203 F.3d
 1305, 1312 (Fed. Cir. 2000).
     Claim construction is ultimately a question of law that
 may be based on underlying factual findings. Teva
 Pharms. U.S.A., Inc. v. Sandoz, Inc., 574 U.S. 318, 332–33
 (2015). We review the Board’s claim constructions based
 on intrinsic evidence de novo and those based on extrinsic
 evidence for substantial evidence. Wasica Fin. GmbH v.
 Cont’l Auto. Sys., Inc., 853 F.3d 1272, 1278 (Fed. Cir. 2017).
     Obviousness is also a question of law with underlying
 factual issues relating to the “scope and content of the prior
 art, differences between the prior art and the claims at is-
 sue, the level of ordinary skill in the pertinent art, and any
 objective indicia of non-obviousness.” Randall Mfg. v. Rea,
 733 F.3d 1355, 1362 (Fed. Cir. 2013) (citing KSR Int’l Co.
 v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John
 Deere Co. of Kansas City, 383 U.S. 1, 17–18 (1966)).
                          DISCUSSION
                                I
     Supercell’s appeal rises and falls, for the most part,
 with its claim construction argument, so we first address
 claim construction.
     We begin our review of the Board’s decision by noting
 that it appears Supercell raises an entirely new argument
 on appeal. Before the Board, “Supercell argued . . . that
 [the] term ‘customized information portion’ is expressly de-
 fined in the specification as comprising ‘at least one of a
 release channel of the application, a network traffic tip, an
 update mode or a link to the release channel.’” Appellant’s
 Br. 17 n.6 (citing J.A. 543). On appeal, Supercell claims
 that “the customized information portion is the part of the
 current installation package that contains metadata per-
 taining to the installation and not the application data.”
 Id. at 19–20 (emphasis added). In other words, Supercell
Case: 20-2005     Document: 47     Page: 8    Filed: 09/29/2021




 8                                  SUPERCELL OY   v. GREE, INC.



 now argues that a “customized information portion” may
 contain “metadata pertaining to the installation and not
 the application data.” See id.
      The argument raised before this court is significantly
 different from the argument Supercell advanced before the
 Board. Whereas Supercell proposed a minimum-inclusion-
 ary construction before the Board, it proposes an exclusion-
 ary construction now. We routinely decline to consider
 arguments raised for the first time on appeal because the
 failure to raise an argument before the Board constitutes a
 forfeiture of that issue. See In re Google Tech. Holdings
 LLC, 980 F.3d 858, 863 (Fed. Cir. 2020). Notwithstanding
 the apparent forfeiture, however, we note that Supercell’s
 position lacks merit in any event.
     We refuse to accept Supercell’s invitation to read limi-
 tations into the ’520 Patent. The terms “metadata” and
 “application data” do not appear anywhere in the ’520 Pa-
 tent, and the patent does not provide that a customized in-
 formation portion cannot contain any “customer specific
 data and protocols,” as Supercell argues. Appellant’s
 Br. 20. Indeed, the language in the ’520 Patent belies
 Supercell’s argument. The specification describes an em-
 bodiment in which the customized information includes “a
 device type.” ’520 Patent col. 6 ll. 21–22. Supercell argues
 that “device type” is listed as an example of customized in-
 formation in the ’520 Patent to “merely indicate[] a specific
 device type for which the installation package is designed.”
 Appellant’s Br. 20. But “device type” is necessarily cus-
 tomer-specific, as it identifies the type of device on which a
 customer upgrades an application.
     Nor are we persuaded to limit the construction of a
 term on the basis of a single exemplary embodiment, as
 Supercell urged the Board to do. See Phillips v. AWH
 Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (en banc)
 (“[A]lthough the specification often describes very specific
 embodiments of the invention, we have repeatedly warned
Case: 20-2005     Document: 47       Page: 9   Filed: 09/29/2021




 SUPERCELL OY   v. GREE, INC.                                9



 against confining the claims to those embodiments.”); ac-
 cord, e.g., SIPCO, LLC v. Emerson Elec. Co., 980 F.3d 865,
 872 (Fed. Cir. 2020) (affirming Board’s decision “declining
 to import exemplary embodiments of ‘instruction code’
 from the specification into the broader claim term ‘instruc-
 tion data’”). As the Board noted, the ’520 Patent discloses
 multiple exemplary embodiments, and not every example
 contains the limitation Supercell wishes to impose on the
 claimed term. See GREE, 2020 WL 2479654, at *4 (quot-
 ing ’520 Patent col. 6 ll. 20–25). We hold that the Board
 did not err in declining to import limitations from one em-
 bodiment into the claimed term “customized information
 portion.”
     We affirm the Board’s rejection of Supercell’s proposed
 construction of the term “customized information portion.”
 To the extent Supercell’s additional arguments rely on our
 acceptance of its proposed construction, those arguments
 necessarily fail as well.
                                II
      Supercell also argues that the prior art does not dis-
 close the claimed limitations of “removing a customized in-
 formation portion” or “obtaining the new installation
 package by adding the customized information portion to
 the data portion of the new installation package.” See Ap-
 pellant’s Br. 28–38; see also ’520 Patent col. 9 l. 67–col. 10
 l. 8. We disagree.
     Schuelein teaches identifying and setting aside cus-
 tomer-specific information while a new version of the soft-
 ware application is installed, then integrating the
 customer-specific data with the revised application ver-
 sion. Schuelein ¶¶ 32–36. Schuelein explains that “[t]he
 modified revised version of the software application imple-
 menting the customer specific data and/or customer proto-
 cols may then be transferred to the customer facility for
 installation.” Id. ¶ 5. Under the broadest reasonable in-
 terpretation of the claimed terms, the Board’s
Case: 20-2005   Document: 47    Page: 10   Filed: 09/29/2021




 10                               SUPERCELL OY   v. GREE, INC.



 determination that Schuelein teaches removing a custom-
 ized information portion and obtaining a new installation
 package by combining the removed portion with an up-
 graded data portion is supported by substantial evidence.
    We have considered the other arguments raised by
 Supercell and find them unpersuasive.
                       AFFIRMED
                          COSTS
 No costs.